Filed
                                                                                       Washington State
                                                                                       Court of Appeals
                                                                                        Division Two

                                                                                       August 17, 2021


    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                        DIVISION II
 WILLIAM BOLEY,                                                    No. 54884-4-II

                       Respondent,

        v.
                                                             UNPUBLISHED OPINION
 WASHINGTON STATE DEPARTMENT OF
 LABOR AND INDUSTRIES,

                       Appellant.



       SUTTON, J. — William Boley was injured at work in a car accident with a third party

motorist. He filed a workers’ compensation claim with the Department of Labor and Industries

(Department), and the claim was allowed. The Department asserted a statutory lien on any

recovery Boley may receive from a third party. Boley filed claims against the third party motorist

and his employer’s underinsured motorist (UIM) carrier. Boley settled the third party claims

without repaying the Department’s lien or allocating pain and suffering damages in the settlement.

The Department issued a distribution order allocating the settlement, and Boley appealed the order

to the Board of Industrial Insurance Appeals (Board).

       The Department filed a summary judgment motion before the Board, arguing it acted

within its discretion by allocating the settlement as it did where there was no allocation in the

settlement agreement. The Board granted the Department’s motion. Boley appealed the Board’s

summary judgment order to the superior court. The court reversed and remanded to the Board for
No. 54884-4-II


a hearing to permit Boley to present evidence of his pain and suffering damages. The Department

appeals the superior court’s order.

       The Department argues that the court’s order is contrary to the distribution formula in RCW

51.24.060(1) and well-established case law that requires that the Department’s lien be satisfied

prior to the claimant receiving any amount of the settlement beyond that provided for in RCW

51.24.060(1)(b). Additionally, the Department states that the third party settlement must explicitly

allocate pain and suffering damages, which Boley failed to do. Boley argues that he is entitled to

present such evidence of his pain and suffering damages to the Board.

       We agree with the Department and hold that, because the superior court’s order is contrary

to RCW 51.24.060(1) and well-established case law, the court erred. We vacate the superior

court’s order and reinstate the Department’s distribution order.

                                              FACTS

                                      I. LEGAL BACKGROUND

       Under the Industrial Insurance Act (IIA), Title 51 RCW, a worker injured in the course of

their employment by a third party can sue the responsible third party and file a claim for workers’

compensation benefits with the Department. If the Department allows the claim and pays

industrial insurance benefits to the injured worker (claimant), the Department has a statutory lien

on any recovery under RCW 51.24.030.

       The Department must be notified by the claimant of any third party potential settlement

and the Department’s lien must be satisfied out of the settlement. RCW 51.24.030(2); RCW

51.24.060(1). The Department may not use settlement funds allocated to pain and suffering to

satisfy its lien. Tobin v. Dep’t of Labor & Indus., 169 Wn.2d 396, 404, 239 P.3d 544 (2010). Any



                                                 2
No. 54884-4-II


allocation for the claimant’s pain and suffering must be made in the settlement. RCW 51.24.060;

Jones v. City of Olympia, 171 Wn. App. 614, 628-29, 287 P.3d 687 (2012). RCW 51.24.090(1)

provides, “Any compromise or settlement of the third party cause of action by the injured worked

or beneficiary which results in less than the entitlement under this title is void unless made with

the written approval of the [D]epartment or self-insurer.” After receiving a copy of the release and

settlement, the Department issues a distribution order of the settlement funds under the formula in

RCW 51.24.060(1).

                       II. BOLEY’S CLAIM AND THE DEPARTMENT’S LIEN

       In December 2015, Boley was a passenger in a company vehicle that was rear-ended and

sustained a serious on-the-job injury. Two other passengers also were injured. The injuries were

caused by the negligence of the driver of the other vehicle.

       Boley filed a workers’ compensation claim for his injuries with the Department, and the

Department allowed his claim. Boley later informed the Department that he was negotiating a

settlement with the negligent driver’s insurance company. The Department notified Boley’s

counsel that it was asserting a statutory lien on any potential recovery as required under RCW

51.24.030(2) and informed Boley’s counsel of the amount it had paid on Boley’s workers’

compensation claim. Boley’s counsel acknowledged that any third party recovery would be

subject to the Department’s statutory lien.

       The at-fault driver’s insurance company tendered the driver’s policy limits of $50,000, and

Boley’s employer’s UIM carrier tendered its $1,000,000 policy limits in an interpleader action

involving Boley and the other two injured passengers. As a result, the UIM carrier was dismissed

by the superior court from the proceedings. While the interpleader action was ongoing, Boley



                                                 3
No. 54884-4-II


attempted to negotiate a statutory lien settlement with the Department and asked the Department

to waive its lien. He sent emails asking the Department to allocate the entirety of the settlement

amount in the interpleader action to his pain and suffering damages, but the Department objected,

and they did not reach an agreement.

       Boley and the two other injured passengers reached a settlement as to the division of funds

interpleaded into the court. Boley settled the interpleader action for $637,500. At the time of the

agreement, Boley had received $179,588.49 in workers’ compensation benefits from the

Department. The settlement did not differentiate between general and special damages and was

silent as to pain and suffering allocution. However, it did require Boley to satisfy any liens,

including “all liens of workers’ compensation insurance.” Clerk’s Papers (CP) at 331.

       The Department issued an order, calculating the statutorily defined recovery and

distribution of Boley’s settlement by using $637,500 of the recovery according to RCW

51.24.060’s distribution formula. Although Boley’s settlement was silent on any pain and

suffering, the Department apportioned $318,500 to Boley’s pain and suffering damages,

$106,586.11 to his attorney for fees and costs, $86,913.89 to Boley himself, and $125,000.00 to

the Department for benefits paid.1




1
  Under RCW 51.24.060(1)(a)-(c), the recovery is divided and distributed in the following order:
(1) attorney fees are paid, (2) twenty-five percent of the balance goes to the plaintiff employee or
beneficiary, and (3) the Department “shall be paid the balance of the recovery made, but only to
the extent necessary to reimburse [it] for benefits paid.” Any remaining balance is paid to the
employee or beneficiary. RCW 51.24.060(1)(d).


                                                 4
No. 54884-4-II


                  IV. BOLEY APPEALS TO THE BOARD AND THE SUPERIOR COURT

        Boley appealed the Department’s distribution order to the Board, arguing he should receive

the full amount of the settlement funds because his pain and suffering damages far exceeded the

amount of benefits he was able to obtain in the settlement. He asked that the Department waive

its lien. The Department moved for summary judgment. An industrial appeals judge (IAJ) granted

summary judgment to the Department, and issued a proposed decision and order affirming the

Department’s order. The IAJ determined that Boley’s third party settlement agreement (1) did not

differentiate between general and special damages, (2) provided no express allocation for pain and

suffering, and (3) the Department properly used the full settlement amount as the recovery figure

in its distribution formula.

        Boley petitioned the full Board for review. The Board adopted the IAJ’s proposed decision

and order. The Board found that (1) Boley had filed a third party claim for his injury that settled

for a lump sum amount, (2) the settlement did not allocate any amount to pain and suffering, and

(3) the Department correctly allocated $318,500 to pain and suffering in its distribution formula.

        Boley appealed to the superior court, reiterating his earlier argument that he should receive

the entire amount of the settlement. He also argued that his pain and suffering damages could not

have been designated in the settlement amount below because he was not provided the chance to

present evidence to the Board of his pain and suffering. The Department disagreed, arguing that

the entire recovery amount was subject to distribution, and that under the statute outlining the

distribution formula, the industrial insurance fund was entitled to be repaid.

        The superior court found that Boley had not been provided “an opportunity to establish

what portion of his third party recovery should be allocated to damages for pain and suffering.”



                                                 5
No. 54884-4-II


CP at 498. The court concluded that “[a] genuine issue of material fact exists regarding the portion

of Mr. Boley’s third party recovery that should have been allocated to damages for pain and

suffering.” CP at 498. The court reversed summary judgment for the Department, reversed the

Board’s final order, and remanded for an evidentiary hearing to permit Boley to present evidence

of his damages for pain and suffering.

       The Department appeals.

                                            ANALYSIS

                                    I. STANDARDS OF REVIEW

       The IIA governs judicial review of workers’ compensation determinations. Rogers v.

Dep’t of Labor & Indus., 151 Wn. App. 174, 179, 210 P.3d 355 (2009). Under the IIA, a worker

aggrieved by the decision and order of the Board may appeal to the superior court. RCW

51.52.110. “The hearing in the superior court shall be de novo, but the court shall not receive

evidence or testimony other than, or in addition to, that offered before the board or included in the

[board] record.” RCW 51.52.115. “[T]he findings and decision of the board shall be prima facie

correct and the burden of proof shall be upon the party attacking the same.” RCW 51.52.115. “If

the court shall determine that the board has acted within its power and has correctly construed the

law and found the facts, the decision of the board shall be confirmed; otherwise it shall be reversed

or modified.” RCW 51.52.115.

       Generally, an appellate court’s review of such a decision “‘is limited to examination of the

record to see whether substantial evidence supports the findings made after the superior court’s de

novo review, and whether the court’s conclusions of law flow from the findings.’” Nelson v. Dep’t

of Labor & Indus., 198 Wn. App. 101, 109, 392 P.3d 1138 (2017) (internal quotation marks



                                                 6
No. 54884-4-II


omitted) (quoting Rogers, 151 Wn. App. at 180). Unchallenged findings of fact, such as those

here, are verities on appeal. Rush v. Blackburn, 190 Wn. App. 945, 956, 361 P.3d 217 (2015).

          However, where we are reviewing an order for summary judgment, we review de novo

whether summary judgment is appropriate. Nelson, 198 Wn. App. at 109. Summary judgment is

appropriate “if the pleadings . . . together with the affidavits, if any, show that there is no genuine

issue as to any material fact and that the moving party is entitled to a judgment as a matter of law.”

CR 56(c). “Although we may substitute our judgment for that of the agency on issues of law, we

give great weight to the agency’s interpretation of the law it administers.” Jones, 171 Wn. App.

at 621.

                            II. SETTLEMENT SUBJECT TO DISTRIBUTION

          The Department argues that the superior court erred by reversing the Board’s summary

judgment decision and remanding for a hearing to allow Boley to present evidence of his pain and

suffering damages after the settlement of the third party interpleader action. The Department

maintains that the statute and well-established case law preclude Boley from an after-the-fact

allocation. Boley argues that the superior court did not err and that under Tobin, he should be

allowed to present evidence of pain and suffering to the Board to determine the proper allocation.

He argues that his entire third party settlement should be allocated to his pain and suffering

damages because they far exceeded the amount of the settlement.

          But Boley was required and failed to designate any portion to pain and suffering damages

in the third party settlement. Thus, the Department correctly applied the statutory distribution




                                                  7
No. 54884-4-II


formula.2 We hold that the superior court erred by reversing the Board’s distribution order and

remanding for an evidentiary hearing on Boley’s pain and suffering damages.

A. LEGAL PRINCIPLES

       “[A]ny recovery” obtained from a responsible third party suit “shall be distributed”

according to RCW 51.24.060(1)’s distribution formula. RCW 51.24.060(1). The distribution

formula requires payment in the following order: (a) attorney fees and costs, (b) twenty-five

percent to the injured worker free of any claim by the Department, (c) to the Department, “the

balance of the recovery made, but only to the extent necessary to reimburse the [D]epartment . . .

for benefits paid,” and (d) to the injured worker, “[a]ny remaining balance.” RCW 51.24.060(1).

The third party reimbursement statute has several purposes:          (1) to protect the workers’

compensation funds by reimbursing them from third party recoveries, (2) to ensure “‘the accident

and medical funds are not charged for damages caused by’” third parties, and (3) to prevent

workers from receiving a double recovery. Gersema v. Allstate Ins. Co., 127 Wn. App. 687, 693,

112 P.3d 552 (2005) (internal quotation marks omitted) (quoting Mandery v. Costco Wholesale

Corp., 126 Wn. App. 851, 855, 110 P. 3d 788 (2005).

       In Tobin, our Supreme Court held that the Department cannot include the portion of a third

party settlement that has been designated for pain and suffering damages in the amount that is

subject to its distribution calculation. 169 Wn.2d at 404. However, subsequent cases clarified that

when a claimant fails to designate a portion of their third party settlement to pain and suffering

damages, the entire settlement amount becomes subject to the statutory recovery and distribution



2
 We note that although the Department was not statutorily required to, the Department did allocate
some amount of the settlement to Boley for his pain and suffering.


                                                8
No. 54884-4-II


formula in RCW 51.24.060(1). Jones, 171 Wn. App. at 624-29, (citing Davis v. Dep’t of Labor &

Indus., 166 Wn. App. 494, 495-98, 268 P.3d 1033 (2012); Gersema, 127 Wn. App. at 695-96;

Mills v. Dep’t of Labor & Indus., 72 Wn. App. 575, 865 P.2d 41 (1994)). These well-established

principles apply to Boley’s third party settlement.

B. ANALYSIS

       Here, Boley settled his claim for $637,500. The settlement agreement did not differentiate

between general and special damages, nor did it separately allocate any portion of the settlement

for Boley’s pain and suffering damages as required. As a result, the Department could have

distributed the entire unallocated amount of Boley’s settlement to repayment of its lien under RCW

51.24.060. However, the Department decided instead to compromise its lien and allocate fifty

percent, or $318,500, of the settlement amount to Boley’s pain and suffering damages, an

allocation the Department determined to be reasonable. The Department correctly applied its

distribution formula consistent with RCW 51.24.060(1), well-established case law, and the

legislative policy that the industrial insurance fund should be reimbursed after an injured worker

recovers a third party settlement.

       Boley argues that the Department misapplied the distribution formula to his third party

settlement. Our Supreme Court held in Tobin that the Department is not authorized under the IIA

to include the portion of a worker’s settlement allocated to pain and suffering in its distribution

calculation. 169 Wn.2d at 404. However, Davis, decided post-Tobin, clarified that Tobin does not

apply to unallocated settlements. Davis, 166 Wn. App. at 495. In Davis, the worker settled the

third party claim without allocating damages for pain and suffering. 166 Wn. App. at 496. On

appeal, the worker argued that the Department or the Board in a post-settlement hearing should



                                                 9
No. 54884-4-II


allocate a portion of the settlement to pain and suffering damages. Davis, 166 Wn. App. at 498.

The Davis court rejected this argument and held that a remand and recalculation of the distribution

order was not proper and recalculation would be inherently speculative. 166 Wn. App. at 501-03.

       Similarly, in Jones, the worker’s settlement agreement with a third party also did not

expressly allocate an amount for pain and suffering damages. 171 Wn. App. at 628-29. The Jones

court held that the entire third party settlement amount is subject to statutory recovery and

distribution when a claimant fails to designate a portion of the settlement to pain and suffering

damages. 171 Wn. App. at 628-29.

       Likewise, in Gersema, the court rejected an injured worker’s argument that general

damages should be decided through a post-third party settlement process. 127 Wn. App. at 697-

98. And in Mills, the court rejected the worker’s argument that a portion of the third party

settlement should be allocated by the Department to loss of consortium damages. 72 Wn. App. at

577-78. The Mills court held that “the parties to the settlement have the ability to control the

outcome simply by allocating a certain amount or percentage of the settlement to the spousal loss

of consortium claim.” 72 Wn. App. at 577-78.3




3
  The concurrence claims that the applicable statutes and the controlling case law place injured
workers attempting to settle third party claims in a difficult situation and are unfair. However, we
note that the injured worker is in complete control of the settlement process and settlement terms
in the third party suit; whereas the Department has no control, or even any say, in that settlement
process and terms. Thus, it must be incumbent upon the injured worker to safeguard its own
interests in its settlement with the third party. To the extent an injured worker attempts to negotiate
an unfair settlement, the Department’s only recourse is to follow the applicable statutes and
controlling case law, which is fair.


                                                  10
No. 54884-4-II


        Applying Davis, Jones, Gersema, and Mills, Boley could have allocated an amount for pain

and suffering damages in his third party settlement but failed to do so. As a result, Boley’s entire

settlement is subject to the statutory recovery and distribution as determined by the Department.

                                         CONCLUSION

        Because Boley failed to allocate any portion of his settlement to pain and suffering as

required under RCW 51.24.060 and the Department correctly distributed Boley’s settlement, the

Board is entitled to summary judgment as a matter of law. Thus, we hold that the superior court

erred by reversing the Board’s order and remanding for a hearing on Boley’s pain and suffering

damages. We vacate the superior court’s order and reinstate the Board’s distribution order.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                     SUTTON, J.
 I concur:



LEE, C.J.




                                                11
No. 54884-4-II


        MAXA, J. (concurring) – I agree with the lead opinion. I write separately to highlight the

fact that the applicable statutes and the controlling case law place injured workers attempting to

settle third party claims in a difficult situation.

        Under Tobin v. Department of Labor and Industries, the Department of Labor and

Industries (DLI) cannot include the portion of an injured worker’s settlement with a third party

that is allocated to pain and suffering in the distribution formula mandated by RCW 51.24.060(1).

169 Wn.2d 396, 404, 239 P.3d 544 (2010). But the cases clearly state that the full amount of an

injured worker’s settlement is subject to the RCW 51.24.060(1) distribution formula unless the

settlement expressly allocates a portion to pain and suffering. E.g., Jones v. City of Olympia, 171

Wn. App. 614, 628-29, 287 P.3d 687 (2012).

        However, RCW 51.24.090(1) states that any third party settlement “which results in less

than the entitlement” under title 51.24 RCW is void. This means that if an injured worker does

allocate an amount of a third party settlement to pain and suffering, DLI can void the entire

settlement if it does not agree with that allocation. So the injured worker is placed at the mercy of

DLI. Unless DLI agrees with the worker’s proposed allocation, DLI can simply void the worker’s

settlement. And the statutes provide no mechanism for a judicial determination – either by an

administrative law judge or by the superior court – of what constitutes a reasonable allocation to

pain and suffering.




                                                      12
No. 54884-4-II


       Here, DLI could have subjected William Boley’s entire settlement to the RCW

51.24.060(1) distribution formula, but instead elected to allocate an amount it believed was

reasonable to pain and suffering. Under the current statutory scheme, DLI could have imposed

that same allocation by applying RCW 51.24.090(1) even if Boley had allocated a greater amount

to pain and suffering in his settlement. This result seems unfair.




_______________________________
 MAXA, J.




                                                13